Citation Nr: 1218913	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  06-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for lumbar disc disease, effective August 4, 2003.  In July 2005, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in September 2006.  

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence pertinent to the claim on appeal, along with a waiver of his right to have this evidence initially considered by the RO.  The Board accepted this evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2008). 

The claims file reflects that the Veteran was previously represented by the Georgia Department of Veterans Services.  However, in his July 2005 NOD, the Veteran revoked his power of attorney with the Georgia Department of Veterans Services and indicated that he would represent himself.  The Board recognizes this change. 

In September 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a August 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration. 

In an August 2010 rating decision, the RO granted the Veteran service connection for right and left lower extremity radiculopathy and assigned a 20 percent rating to each disability, effective March 17, 2010.  The Veteran has not initiated an appeal of this decision. 

In February 2011, the Board denied the claim for a rating in excess of 10 percent for service-connected lumbar disc disease and also remanded the claim for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include providing information to the Veteran as to how he could establish entitlement to TDIU, to include on an extra-schedular basis.  After completing the requested actions directed by the Board, the AMC issued a supplemental SOC on the TDIU claim in May 2012 and returned this matter to the Board for further consideration. 

For the reasons expressed below, this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO prepared a supplemental SOC in May 2012 which was the first time the issue of entitlement to TDIU was addressed.  The claim was denied.  A review of the May 2012 document demonstrates that the decision was not based on all the pertinent evidence in the claims file.  In June 2010, the Veteran submitted a statement from S.D. who was his employer for a period of time.  S.D. wrote about observations he made regarding the Veteran's back problems and how it affected and limited his employment.  The author specifically observed that the Veteran had never been able to complete a full day's work or more than two days in a row without having to take time off to relieve his back pain.  The Veteran did not waive consideration of this pertinent evidence by the RO.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the veteran or his representative.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Under these circumstances, the matter on appeal must be returned to the RO, via the AMC, for preliminary review and for preparation of a supplemental SOC reflecting consideration of such evidence if the benefit sought on appeal is not granted.

The Board also notes that not all pertinent evidence has been associated with the claims file.  The May 2012 supplemental SOC references the report of a February 24, 2012 VA examination.  The report of the February 2012 VA examination is not associated with the claims file and is not in virtual VA.  The same supplemental SOC references a duty to assist letter dated March 28, 2011.  A copy of this letter is not in the claims file and not in virtual VA.  It appears that there is a temporary folder which contains relevant evidence which has not been transmitted to the Board.  The Board finds all evidence included in the temporary file must be sent to the Board if the RO continues to deny the Veteran's claim for a TDIU.  

Finally, while the matter is on remand, to sure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should send to the Veteran and his representative a letter to request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a TDIU, to include on an extra-schedular basis. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim for a TDIU, to include on an extra-schedular basis, in light of all pertinent evidence and legal authority.  This adjudication must include analysis of the June 2010 statement from S.W.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include 38 C.F.R. § 4.16(b) ), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


